Title: To Benjamin Franklin from Jonathan Trumbull, 9 November 1782
From: Trumbull, Jonathan
To: Franklin, Benjamin


Sir
Lebanon 9th. Novemr—1782
You will doubtless recollect the circumstances of the first institution of the University of Dartmouth in the State of New-Hampshire.
That the late venerable Dr Wheelock was indefatigable in his endeavours to civilise and chritianise the indian natives, and to promote humanity, literature, and piety, and for that end sought and obtained benefactions in London; and carried forward the undertaking with success, and to public utility, until the present contest between the two countries put an end to his receiving any further helps from thence, before the great work was ripenned to Maturity.
The Doctor’s worthy son the honorable John Wheelock Esqr is now the President, and in imitation of his father’s Virtues, and to bring to perfection the institution so happily begun and prospered, is intrusted and authorised by its Trustees to sollicit benefactions in France and Holland to compleat that laudable beneficial & liberal undertaking.— I wish him success, and do recommend him and design to your notice, assistance and patronage.
With every sentiment of Esteem & Consideration I have the honor to be Your Excellency’s most obedient hble Servant
Jonth; Trumbull
His Excellency Benja. Franklin L L D.
 
Notation: Trumbul Mr. John 9 Nov. 1782.
